Order entered December 28, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01161-CV
                                     No. 05-18-01162-CV
                                     No. 05-18-01163-CV
                                     No. 05-18-01164-CV
                                     No. 05-18-01165-CV
                                     No. 05-18-01166-CV
                                     No. 05-18-01167-CV

                    IN THE INTEREST OF E.M., ET AL., CHILDREN

                     On Appeal from the 254th Judicial District Court
                                  Dallas County, Texas
          Trial Court Cause Nos. DF-03-00170-R, DF-16-27206-R, DF-17-15414-R,
           DF-16-27181-U, DF-16-27204-U, DF-16-02192-U, and DF-10-13428-Y

                                          ORDER
        Before the Court is appellant’s December 27, 2018 motion for extension of time to file

her brief. We GRANT the motion and ORDER appellant’s brief due on or before January 15,

2019.



                                                     /s/   ADA BROWN
                                                           JUSTICE